Exhibit 10.67

FOURTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 2nd day of March, 2011, by and between Silicon Valley Bank
(“Bank”) and Ramtron International Corporation, a Delaware corporation
(“Borrower”) whose address is 1850 Ramtron Drive, Colorado Springs, Colorado
80921.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 18, 2009, as amended by that certain First Amendment to Loan
and Security Agreement dated as of February 26, 2010, that certain Second
Amendment to Loan and Security Agreement dated as of June 28, 2010, and that
certain Third Amendment to Loan and Security Agreement dated as of October 19,
2010 (as the same may have been previously, and may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower and Bank have agreed to amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.3(a)(ii) (Term Loan Interest Rate). Section 2.3(a)(ii) is hereby
amended in its entirety and replaced with the following:

(ii) Term Loan. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a per annum rate equal to (A) until
July 1, 2011, six and three-quarters percent (6.75%) and (B) from and after
July 1, 2011, six and one-half percent (6.50%), which interest shall be payable
monthly in accordance with Section 2.1.5(b).



--------------------------------------------------------------------------------

2.2 Section 6.9 (Financial Covenants). Section 6.9 is hereby amended in its
entirety and replaced with the following:

Financial Covenants. Borrower shall maintain at all times, to be tested as set
forth below, on a consolidated basis with respect to Borrower and its
Subsidiaries:

(a) Adjusted Quick Ratio. A ratio, to be tested as of the last day of each
month, from and after July 1, 2011, of (i) Quick Assets to (ii) Current
Liabilities of at least 1.25 to 1.00.

(b) Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio, to be tested as
of the last day of each quarter beginning September 30, 2011, of not less than
the following:

 

Period

  

Ratio

9/30/2011 through 12/31/2011

   1.25 to 1.0

3/31/2012 and thereafter

   1.50 to 1.0.

(c) Liquidity Ratio. A Liquidity Ratio, to be tested as of the last day of each
month, from and after January 1, 2011 through and including June 1, 2011 of at
least 1.75 to 1.00.

(d) Minimum EBITDA. Maintain, measured as of the end of each fiscal quarter
during the following periods, EBITDA of at least the following:

 

Period

  

EBITDA

 

1/1/2011 through 3/31/2011

   ($ 2,250,000 ) 

4/1/2011 through 6/30/2011

   $ 1,500,000   

2.3 Non-Formula Advances. Notwithstanding any other provision of the Loan
Agreement, no Non-Formula Advances may be requested by Borrower or shall be made
by Bank from the date of this Amendment through June 30, 2011. From and after
July 1, 2011, Non-Formula Advances shall again be available in accordance with
the terms of the Loan Agreement as long as Borrower is in full compliance with
all terms and conditions of the Loan Agreement.

2.4 Section 13 (Definitions). The following term and its definition set forth in
Section 13.1 is amended in its entirety and replaced with the following:

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense,
amortization expense, and non-cash stock compensation expense, plus (d) income
tax expense/benefit, plus (e) for the quarter ending March 31, 2011 only,
severance expenses and charges related to the termination of Borrower’s CEO and
COO in an amount not to exceed $430,000 in the aggregate.

 

2



--------------------------------------------------------------------------------

“Liquidity Ratio” is (i) unrestricted cash and cash equivalents held at Bank
plus net Accounts divided by (ii) all Obligations plus the outstanding balance
of all Letters of Credit.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 

3



--------------------------------------------------------------------------------

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to $20,000,
(c) Bank’s receipt of the Acknowledgment of Amendment and Reaffirmation of
Guaranty substantially in the form attached hereto as Schedule 1, duly executed
and delivered by each Guarantor, and (d) Bank’s receipt of the Acknowledgment of
Amendment and Reaffirmation of Security Agreement substantially in the form
attached hereto as Schedule 2, duly executed and delivered by each Pledgor.

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK    BORROWER

Silicon Valley Bank

 

        /s/ Chris Ennis

By:  Chris Ennis

Name:  Chris Ennis

Title:  Relationship Manager

  

Ramtron International Corporation

 

        /s/ Eric A. Balzer

By:  Eric A. Balzer

Name:  Eric A. Balzer

Title:  Chief Executive Officer and Chief Financial Officer



--------------------------------------------------------------------------------

Schedule 1

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF GUARANTY

Section 1. Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Fourth Amendment to Loan and Security
Agreement dated as of even date herewith (the “Amendment”).

Section 2. Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.

Section 3. Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

Dated as of March 2, 2011

 

GUARANTOR    Ramtron Canada Inc.            /s/ Eric A. Balzer    By:  Eric A.
Balzer    Name:  Eric A. Balzer    Title:  Chief Executive Officer and Chief
Financial Officer



--------------------------------------------------------------------------------

Schedule 2

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF SECURITY AGREEMENT

Section 1. Pledgor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Fourth Amendment to Loan and Security
Agreement dated as of even date herewith (the “Amendment”).

Section 2. Pledgor hereby consents to the Amendment and agrees that the Security
Agreement securing the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.

Section 3. Pledgor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Security
Agreement are true, accurate and complete as if made the date hereof.

Dated as of March 2, 2011

 

PLEDGOR    Ramtron Canada Inc.            /s/ Eric A. Balzer    By:  Eric A.
Balzer    Name:  Eric A. Balzer    Title:  Chief Executive Officer and Chief
Financial Officer